Title: General Orders, 25 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Tuesday April 25th 1780
            Parole Tingre  Countersigns Noailles, Beauview.
          
          [Officers] Of the Day Tomorrow[:] Brigadier General Hand[,] Lieutenant Colonel Commandant Hubley[,] Brigade Major 1st Pennsylvania brigade
          All the Officers and men belonging to Colonel Dayton’s regiment now in Camp are to march tomorrow morning and join the detachment under Major Burrows who with the officers and men from the other regiments of the Jersey Brigade will immediately return to Camp.
          The Commander in Chief at the request of the Minister of France has the pleasure to inform Major General the Baron de Steuben and the officers and men of the four Battalions that the appearance and manœuvres of the Troops yesterday met His entire Approbation and afforded him the highest Satisfaction.
        